Citation Nr: 1729026	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  09-07 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to May 29, 2012.



REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to January 1956.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the January 2014 Board decision, the Board found that the issue of entitlement to a TDIU had been raised by the record and remanded the issue for further development.  In an April 2014 rating decision, the Veteran was assigned a rating of 100 percent for his service-connected major depressive disorder, effective May 29, 2012.  Accordingly, in a March 2017 supplemental statement of the case (SSOC), the AOJ noted that the issue of entitlement to a TDIU from May 29, 2012, was moot.  However, the issue of entitlement to a TDIU prior to May 29, 2012, is still before the Board.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran is service-connected for several disabilities.  Prior to May 2012, the Veteran's combined evaluation for compensation did not meet the minimum percentage rating required for consideration of assignment of individual unemployability.  38 C.F.R. § 4.16 (a).  Nevertheless, in exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). The Board has no authority to assign a TDIU under section 4.16(b) in the first instance and may only refer the claim to the Director  of Compensation and Pension Service (C&P) for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Here, the Veteran and his spouse report that he retired in 1995 because he was no longer able to work due to his service-connected disabilities.  A May 2013 VA examination, which supported an award of a 100 percent rating for major depressive disorder effective May 29, 2012, included the Veteran's report that his level of symptomatology had been present since 2011.  As such, this issue is referred to the Director of C&P for extraschedular consideration of TDIU. The Board retains jurisdiction over the matter as the decision by the Director of C&P is reviewable by the Board.  Wages v. McDonald, 27 Vet. App. 233 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any private or VA treatment records that have not yet been associated with the claims file.

2. Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to complete and return. 

3. Then, refer the Veteran's case to the Director of C&P for the consideration of extraschedular TDIU under 38 C.F.R § 4.16.

4. After receiving a response from the Director of C&P and completing any further development warranted by the record, adjudicate the claim of entitlement to a TDIU based upon an extraschedular consideration.  If the claim is denied, furnish the Veteran and his representative with an SSOC and give them the opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

